Citation Nr: 0106934	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for ptosis of the left eye with mild visual field deficit.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel








INTRODUCTION

The veteran had active service from June 1974 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO granted service connection for ptosis of the left eye, 
with mild visual field deficit (claimed as eye problems) and 
assigned a disability evaluation of 10 percent.  The 
effective date of the grant was August 6, 1997.  

The RO also granted service connection for residual numbness, 
status post comminuted depressed fracture of the left orbital 
floor, medial wall (claimed as facial problems) and assigned 
a zero percent disability evaluation, and denied entitlement 
to service connection for headaches, trouble sleeping, and 
dizziness, and for a psychiatric disorder.  The veteran was 
notified of the above determinations of the RO by letter 
dated on March 22, 1999.

The veteran initially filed a notice of disagreement with the 
initial evaluation in excess of 10 percent for a left eye 
disability.  38 C.F.R. §§ 20.201, 20.302 (2000).

In his substantive appeal, VA Form 9, dated as received on 
March 22, 2000, the veteran stated that he had pain, numbness 
and headaches in association with his left eye disability.  
This statement can be construed as a notice of disagreement 
with the March 1999 rating decision, and such is further 
addressed below.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

The service medical records show that the veteran sustained 
an injury as a result of a fist to the nose and left orbit in 
August 1979.  At hospital admission, physical examination 
revealed a very small superficial laceration of the left 
upper lid with massive hematoma of the periorbital region on 
the left side with a palpable depression in the left orbital 
rim.  The diagnosis was comminuted depressed fracture of the 
left orbital floor medial wall.  An October 1979 
ophthalmologic referral notes that the veteran complained of 
progressive pain in his left eye and of infrequent diplopia 
of very short duration.  On ophthalmologic evaluation later 
that month, the examiner reported that there was no 
indication for eye surgery.  The May 1980 report of 
separation indicates that his eyes were normal.  No defects 
or diagnoses were listed in the summary of defects.  

On VA ophthalmologic examination in February 1999, the 
examiner diagnosed mild to moderate ptosis of the left eye 
and mild visual field defect, possibly secondary to ptosis.  
He stated that the superior lid at times was at the top of 
the pupil and then drifted to below the midpupillary area 
such that the light reflex would disappear.  He reported that 
on examination, a superior visual field defect was picked up.  
He stated that under times of fatigue, it was possible that 
the veteran's eyelid would droop to the point where a 
significant superior visual field defect would be evident.  
The report notes that visual field examination of the left 
eye was mildly constricted, based on the following four 
dimensions: superiorly - 25 degrees; nasally - 43 degrees; 
inferiorly - 41 degrees; and temporally - 62 degrees.  

Ptosis, unilateral or bilateral, with the pupil wholly 
obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  Ptosis, unilateral or bilateral, 
with less interference of vision is rated as disfigurement.  
38 C.F.R. § 4.84a, Diagnostic Code 6019 (2000).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields.  The degrees lost are 
then added together to determine total degrees lost.  This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
eight represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a (2000).  

In the present case, the medical evidence is inadequate for 
rating purposes because it does not specify the extent of the 
remaining visual fields in each of the eight 45 degree 
principal meridians in the veteran's the left eye.  Since the 
veteran could be entitled to a higher rating depending on the 
degree of unilateral concentric contraction of the visual 
field of the left eye, the Board is of the opinion that the 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Veterans Claims Assistance Act of 2000 (to 
be codified at 38 U.S.C.A. § 5103A(d)).  

As the Board noted earlier, the veteran filed a notice of 
disagreement with the March 1999 rating decision wherein the 
RO granted entitlement to service connection for residual 
numbness, status post comminuted depressed fracture of the 
left orbital floor, medial wall with assignment of a 
noncompensable evaluation, and denied entitlement to service 
connection for headaches.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC), and the RO's failure to issue a SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995; Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the veteran is entitled to a SOC with respect to 
this denial.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his vision 
disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special ophthalmology examination of 
the veteran by an appropriate 
specialist for the purpose of 
ascertaining the extent of visual field 
contraction in his left eye by 
recording the extent of the remaining 
visual fields in each of the eight 45 
degree principal meridians, to include 
the following: temporally; down 
temporally; down; down, nasally; 
nasally; up nasally; up; and up 
temporally, in accordance with 38 
C.F.R. § 4.76a (2000), as well as the 
severity of his left eye ptosis.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.

After the entire claims folder, 
including service medical records, have 
been reviewed, the examiner should 
comment as to the extent of contraction 
of visual field in the left eye, as 
well as on the degree of obscuration of 
the pupil and to what extent any ptosis 
is disfiguring and whether there is 
visual impairment as a result of the 
drooping eyelid.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.

3.  The RO should issue a SOC as to the 
denial of entitlement to service 
connection for headaches, and the grant 
of service connection for residuals 
numbness, status post comminuted 
depressed fracture of the left orbital 
floor, medial wall with assignment of a 
noncompensable evaluation.  The RO 
should advise the veteran of the 
necessity to file a substantive appeal 
during the requisite period of time if 
he wishes appellate review.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 
(1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in accordance with 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


